DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on July 21, 2020, is acknowledged by the examiner.
Consideration Report, PTO form 2333, was created by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of Rohwer et al. (US 6,854,712, hereinafter “Rohwer”) and Stensen (US 8,011,390) is the closest art to that of the claim invention.
Rohwer discloses a system (fig. 2, for a mass spectrometer col. 1 lines 11-28) comprising: a valve (capillary 1); a control unit (46); and a thermal element (heating coil wrapped around the valve capillary 1, col. 8 lines 17-23), wherein the valve (1) includes a valve pin (3) and a support shell (1, steel capillary col. 5 lines 53-65), and wherein the valve pin (3, soft iron, col. 7 lines 51-60) and the support shell (1) are formed of different materials, each having a different coefficient of thermal expansion (when heated and cooled, valve pin 3 expands and contracts with respect to support shell 1, col. 7 line 51- col. 8 line 12, therefore the two elements are made from different materials which had different coefficients of thermal expansion), and said thermal element to control a position of the valve is located at a location adjacent to the support shell and the valve pin (the thermal element, heating coil wrapped around capillary 1 is described in col. 8 lines 17-23, adjust a position of the valve pin 3); and the valve (valve pin 3) is movable between an open position where it is spaced from a valve seat (support shell) and a closed 
Rohwer substantially discloses the invention as claimed, except the control unit being operable in a dynamic and a static mode; and a control unit able to maintain a constant temperature.
Stensen teaches a valve (17); a control unit (computer col. 7 lines 1-18); a thermal element (21) selectively operable in response to instructions (the sensors not shown in Stensen are arranged to transmit the measuring results t1 and t2, in a manner known per se, for example a computer not shown, which could calculate the flow rate according to a disclosed formula; thus, the system is self-adjusting and adjustable by the computer; col. 7 lines 1-26) from a control unit (computer) to control a position of a valve (17); when in the static mode, the control unit (computer) provides instructions to the thermal element (21) to maintain the valve (17) at a substantially constant temperature (Stensen col. 7 lines 1-26). (Stensen fig. 3 and the valve system is described in col. 3 line 32- col. 7 line 26; and the computer is described in col. 7 lines 1-26).
It would have been obvious to one having ordinary skill at a time prior to the effective filing date of the invention to have modified the system and its sensors, as disclosed by Rohwer as modified in claims 1 and 16, by adding a temperature sensor to a valve, as taught by Stensen, for the purpose of regulating an amount of heat to a heating element and increasing that amount of heat until a desired temperature is achieved. This also creates an adjustable regulating device that is not easily influenced by possible impurities in the form of particles in the fluid flowing through the regulating device because a higher temperature at the heating element can create a larger opening. (Stensen col. 1 lines 17-23). 
The combination of Rohwer and Stensen substantially discloses the claimed invention, except when the valve is in the open position, is operable in one of a static mode where the valve position is held substantially constant and a dynamic mode where the valve position is adjusted in response to the valve outlet position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753